Citation Nr: 0946246	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  97-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis C, effective prior to July 2, 2001.

2. Entitlement to an initial evaluation in excess of 40 
percent for hepatitis C, effective July 2, 2001.

3.  Entitlement to service connection for a dental condition 
for treatment or compensation.

4.  Entitlement to an effective date earlier than December 
18, 2008 for the assignment of a total disability rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active duty for training from April 1974 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
March 1997, the RO denied service connection for a dental 
condition finding that the Veteran had not submitted new and 
material evidence to reopen the claim.  The RO granted 
service connection for hepatitis C in February 2003 assigning 
a 10 percent rating effective November 1, 2000 and a 40 
percent rating, effective July 2, 2001.  

The Veteran testified at an RO hearing in September 1997 
regarding his dental claim.  In January 1998, the Veteran 
testified regarding the dental claim before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO.  Transcripts of both hearings are of record.

The Board remanded the dental claim in June 1998, May 2003, 
and February 2004.  In February 2004, the Board reopened the 
claim finding that the Veteran had submitted new and material 
evidence to reopen the dental disability claim but remanded 
the claim on the merits for additional development.  The 
directives of the remands were substantially followed.

The Veteran requested a hearing on his March 2004 substantive 
appeal for his hepatitis C claim checking the box for both a 
Board hearing in Washington, DC, and in the local RO.  The RO 
scheduled the Veteran for an RO hearing in May 2006 but the 
Veteran failed to appear.  The Veteran stated that he did not 
get notice of the hearing so the RO rescheduled the Veteran 
for another hearing in December 2008, but he cancelled the 
hearing.  Neither the Veteran, nor his representative 
mentioned anything about pursuing any further hearing 
requests; thus, his hearing requests, including the Board 
hearing request, are considered withdrawn.

The RO granted entitlement to a TDIU in July 2009, assigning 
an effective date of December 18, 2008.  In the same rating 
decision, the RO also denied an increased rating for PTSD.  
The Veteran submitted a statement in July 2009 that he 
disagreed with the effective date assigned for the TDIU and 
wanted to be re-evaluated for PTSD.  The PTSD matter is 
referred to the RO.

The issue of entitlement to an earlier effective date for a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a compensable dental condition 
attributable to service.

2.  The Veteran is rated as totally disabled due to 
individual unemployability, effective December 18, 2008, for 
purposes of dental treatment.

3.  Effective prior to July 2, 2001, the Veteran's hepatitis 
C is manifested by complaints of ftigue and no more than mild 
gastrointestinal gastrointestinal disturbance.

4.  Effective July 2, 2001, the Veteran's hepatitis C is 
manifested by gastrointestinal disturbance, fatigue, mental 
depression, substantial weight loss, and hepatomegaly.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental condition for the purposes of treatment are met.  38 
U.S.C.A. §§ 1110, 1712, 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).

2.  The criteria for service connection for dental disability 
for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.381, 4.150 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for hepatitis C, effective prior to July 2, 2001, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.115, Diagnostic Code 7345 
(effective prior to July 2, 2001).

4. The criteria for a 60 percent evaluation, but no higher, 
for hepatitis C, effective July 2, 2001, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.115, Diagnostic Code 7354 (2009); 
38 C.F.R. § 4.115, Diagnostic Code 7345 (effective prior to 
July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2002, regarding the initial service 
connection claim for hepatitis C.  After the RO granted 
service connection for hepatitis C in a February 2003 rating 
decision, the Veteran filed a notice of disagreement with the 
assigned rating in March 2003.  An additional notice letter 
regarding the increased rating issue was provided in March 
2005.  While the Veteran was not provided the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490-491 (2006).  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the hepatitis C.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The dental claim involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
dental condition is considered compensable or is otherwise 
eligible for service connection for dental treatment 
purposes.  Notice was sent to the Veteran regarding 
compensation claims in April and June 2004 and March 2005.  
To the extent to which the law and not the facts are 
dispositive in this case, VA's duties to assist and notify 
are not applicable.  Moreover, given the favorable outcome 
below regarding entitlement to dental treatment, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Service connection for dental condition

The Veteran contends that oral surgery performed in 1974 in 
service caused damage to his gums.

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met. 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for 
service connection is also considered a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 if the veteran meets criteria under 
one of six different treatment classes.  In particular, under 
Class IV, those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment. 38 C.F.R. § 17.161(h).

In a July 2009 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU), 
effective December 18, 2008.  As those who are who are 
entitled to this 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment, the Veteran is entitled to receive any needed 
dental treatment. 38 C.F.R. § 17.161.  

Under VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla. 
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.

The first evidence of record showing any potential 
compensable dental disability is that of VA examination in 
May 2009 at which time abnormal facial symmetry was noted.  
Panoramic x-ray showed a healed fracture of the mandible and 
an anteriorly dislocated malunited fracture of the left 
condyle of the mandible, explaining his facial asymmetry and 
deviation of his mandible to the left upon opening.  This 
reflects a potentially compensable disability under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904, malunion of the mandible.  
However, reports of dental examinations, opinions and 
outpatient treatment in 1982, 1997 and 1998 and from 2001 to 
2008 failed to show any facial asymmetry or any other 
symptoms or findings indicating any mandibular fracture or 
malunion.  For example, a November 1982 dental rating sheet 
reflects no dental trauma and dental evaluations in March 
2001 and March 2004 reflect normal jaw movement and normal 
occlusion, respectively.  The Veteran has never claimed that 
he received any trauma to his teeth or jaw, including 
fracture to his jaw, in service.  There is no evidence, 
including the Veteran's own statements that would link the x-
ray findings of mandibular fracture of 2009, 34 years after 
service, to any incident of service.  The evidence does not 
show that the Veteran has any other dental or oral conditions 
that are eligible for compensation.

The Veteran meets the requirements under 38 C.F.R. § 17.161 
for service connection for the limited purpose of receiving 
VA treatment; however, the Veteran's claim for service 
connection for a compensable dental condition is not 
supported by any competent evidence of record.  38 C.F.R. § 
4.150.  For these reasons, service connection for purposes of 
dental treatment only is warranted.



Increased rating for hepatitis C

The RO granted service connection for hepatitis C in February 
2003 assigning a 10 percent rating, effective November 1, 
2000 and a 40 percent rating, effective July 2, 2001.  The 
Veteran appealed this action contending that he should get a 
60 percent rating for his hepatitis C.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Hepatitis C is evaluated under 38 C.F.R. § 4.114, the 
schedule of ratings for the digestive system.  During the 
course of this appeal, the schedular criteria for the 
evaluation of hepatitis C were changed, effective July 2, 
2001.  In a March 2004 statement of the case, the Veteran was 
provided a copy of both the old and the revised criteria and 
the opportunity to submit pertinent evidence and/or argument.  

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  The "old" rating criteria for hepatitis C may be 
applied for the entire period of the claim while the "new" 
criteria may be applied only from the effective date of the 
regulatory change.

Prior to July 2, 2001, hepatitis C was rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 as infectious hepatitis.  A 10 
percent rating is assigned for demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent rating is 
assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is assigned for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is assigned for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

A November 2000 VA primary care note shows the Veteran had 
received hepatitis C testing but had not yet received the 
results.  He denied bowel or bladder incontinence.  A 
February 2001 right upper quadrant ultrasound showed 
hepatomegaly but on examination in March 2001 physical 
examination showed no organomegaly.  Complaints of fatigue 
and right flank pain were made at that time.

A February 2003 VA examination report shows the Veteran was 
diagnosed with hepatitis C in 2000.  He denied melena, 
hematemesis, or vomiting.  He also denied any medication 
treatments for hepatitis C in the past.  He had right upper 
and right flank sharp pains that were intermittent and 
bothersome for his lifestyle, accompanied by bloating and 
abdominal distention.  This had been ongoing for several 
years; it usually lasted a few hours and was recurrent.  He 
denied fever or vomiting, but did complain of distention and 
nausea.  In addition, he had chronic fatigue, weakness, and 
depressed mood at times, which limited his functional status.  
His chronic liver disease symptoms dated back several years 
and included fatigue, weakness, depression, and chronic right 
upper quadrant intermittent pain.  Physical examination 
revealed slightly enlarged liver.  He weighed 225 pounds and 
weight fluctuated.  The impression was chronic hepatitis C.  
The plan was for him to continue to be followed in the 
gastrointestinal/ liver clinic as further work-up was 
necessary to evaluate multiple low density areas in the right 
hepatic lobe; and then consideration of hepatitis C treatment 
with interferon and ribavirin would be considered.

A July 2003 ultrasound showed no hepatomegaly.  A December 
2003 VA gastroenterology record shows the liver appeared 
normal.  The Veteran did not want a liver biopsy or treatment 
but wanted to be monitored at VA with regular lab and imaging 
tests.  In July 2004, a VA gastroenterology record shows the 
Veteran had intermittent sharp pain in his right upper 
quadrant without aggravating or alleviating factors.  He did 
not have anorexia, change in bowel habits, melena, 
hematochezia, hematemeis, fever, chills, nausea, vomiting, 
diarrhea, or constipation.

A March 2004 ultrasound showed enlarged liver and a November 
ultrasound of the abdomen showed mild hepatomegaly.

A May 2005 VA medical record notes the Veteran had an upset 
stomach and diarrhea on and off for two days.  He felt tired 
and had general aches.  He reported that he was taking 
medication for his stomach.  The assessment was 
gastroenteritis suspected as viral.  The Veteran was given 
instructions on hydration and foods to avoid.

A June 2005 VA examination report shows the Veteran reported 
that he was having nausea twice a week, dry heaves twice a 
week, diarrhea three times a week, and right upper quadrant 
pain three to four times per month, which was very sharp.  
The record indicated that the Veteran had been seen on 
several occasions both by his primary care physician, and 
gastroenterology, and had an emergency room visit in May of 
that year and August of last year with complaints suggestive 
of a viral gastroenteritis according to the diagnosis.  The 
Veteran stated that he had clay stools three to four episodes 
a month and stated that every day of the month he was tired, 
fatigued, and depressed about his current condition.  On 
physical examination, the abdomen was soft and mildly tender 
to palpation in the right costal margin.  There was no 
evidence of malnutrition.  It was noted that the Veteran had 
gone from 230 pounds in January to 196 pounds in June at that 
year.  The impression was hepatitis C with high viral load.  
The Veteran was not currently on any medications for this 
disorder and refused biopsy for it according to the records.  
It was the examiner's opinion that the Veteran's current 
weight loss was highly supportive of his claim that his 
hepatitis C had affected him.  Furthermore, his visit to the 
emergency room with complaints referable to his 
gastrointestinal tract also suggested that his claims were 
true.  The examiner determined that his illness precluded any 
possibility of employment at the present time.

A July 2005 CT scan showed the liver to be within normal 
limits.

VA examination in May 2008 reflected symptoms of nausea, 
indigestion, heartburn and regurgitation.  On physical 
examination the liver was normal.  The examiner indicated 
that there were no periods of incapacitation but that there 
were moderate effects on usual daily activities.

In December 2008 a VA physician reported that the Veteran had 
been suffering for over a year from symptoms of fatigue, 
right upper quadrant pain, anorexia/poor appetite, 
intermittent nausea and vomiting and arthralgias.  His weight 
had been stable over the last couple of years but had been 
down significantly compared to previous weight.  Physical 
examination was significant for hepatomegaly.

The Veteran's hepatitis C is rated as 10 percent disabling 
prior to July 2, 2001.  The medical evidence relevant to this 
time period is the November 2000 VA medical record, which 
only notes that the Veteran denied bowel or bladder problems.  
Complaints of fatigue were noted in March 2001 but the 
evidence does not show gastrointestinal disturbance 
necessitating dietary restriction or therapeutic measures.  
Thus, a rating higher than 10 percent does not apply prior to 
July 2, 2001. 

Effective July 2, 2001, the medical evidence shows that the 
Veteran's hepatitis C is manifested by weight loss, recurrent 
gastrointestinal complaints, fatigue, and depression.  In 
July 2005, the VA examiner determined that the Veteran's 
symptoms were so disabling that he was not able to work.  
Under Diagnostic Code 7345, a 60 percent evaluation is 
warranted for symptoms like the Veteran's with moderate liver 
damage.  The Veteran consistently refused biopsy so it is not 
clear if the Veteran's liver damage is considered moderate or 
mild.  Resolving all doubt in the Veteran's favor, however, 
the medical evidence more closely approximates the criteria 
for a 60 percent evaluation under Diagnostic Code 7345, in 
effect prior to July 2, 2001.  The medical evidence does not 
reach the criteria for a 100 percent rating, as there is no 
medical evidence showing marked liver damage or 
gastrointestinal symptoms with episodes of several weeks 
duration with disabling symptoms requiring rest therapy.

Effective July 2, 2001, hepatitis C is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7354 for hepatitis C (or 
non-A, non-B hepatitis).  A 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but no occurring constantly.  A 100 percent 
evaluation is warranted for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  Note 
(2): For purposes of evaluating conditions under diagnostic 
code 7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  

The Veteran's hepatitis C symptoms more closely approximate 
the criteria for a 60 percent rating under the revised 
regulations, as he is shown to have fatigue, hepatomegaly, 
and substantial weight loss (having lost 34 pounds in six 
months).  Near constant debilitating symptoms are not shown.  
Outpatient treatment records show that theVeteran has not 
been receiving treatment for hepatitis nor has he been 
prescribed bed rest by a physician.  Although his fatigue is 
described as daily, other symptoms are recurrent but not 
nearly constant.  Considering the evidence as a whole, 
including the outpatient treatment records from 2001 to 2009, 
the Board concludes that the Veteran's symptoms are not shown 
to be debilitating on a near constant basis; so a 100 percent 
rating does not apply.

Other than the period of staged rating of 10 percent, 
effective prior to July 2, 2001, the level of impairment 
related to the hepatitis C has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a 60 percent rating.  
Therefore, any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An extra-schedular evaluation under 38 C.F.R. § 3.312 has 
been considered.  However, the impairment associated with the 
hepatitis C is adequately considered by the diagnostic codes 
applied.  The medical evidence shows fatigue, substantial 
weight loss, hepatomegaly, mental depression, and 
gastrointestinal disturbance, and the diagnostic codes in 
effect prior to July 2, 2001 and thereafter consider this 
type of impairment.  Thus, the evidence does not present such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also does not apply, as the RO separately 
granted a claim for a TDIU in July 2009.  Therefore, any 
inferred TDIU claim already has been considered by the RO and 
is not on appeal.

A 60 percent evaluation is warranted for hepatitis C, 
effective July 2, 2001, with a 10 percent evaluation in 
effect prior to this date.  To the extent that any additional 
increased rating is denied, the preponderance of the evidence 
is against the increased rating claim; there is no doubt to 
be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.




ORDER

Entitlement to service connection for a dental condition for 
treatment only is granted.

Entitlement to service connection for a dental condition for 
compensation purposes is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C, effective prior to July 2, 2001, is denied.

Entitlement to an initial evaluation of 60 percent, but no 
higher, for hepatitis C, effective July 2, 2001, is granted.


REMAND

The Veteran filed a notice of disagreement with a July 2009 
rating decision that granted a TDIU and assigned an effective 
date of December 18, 2008.  The Veteran submitted a statement 
in July 2009 taking issue with the effective date assigned 
for the TDIU.  There is no record in the claims file that a 
statement of the case has been issued.  Thus, the Board finds 
that a remand for this action is necessary. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the Veteran and his representative 
addressing its assignment of a December 
18, 2008 effective date for the grant of a 
TDIU.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The Veteran must 
be advised of the time limit in which he 
may file a substantive appeal. See 38 
C.F.R. § 20.302(b).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


